Mr. Justice Walker delivered the opinion of the Court. This court has repeatedly decided that it will not reverse the decision of the circuit court for refusing a new trial where the only ground presented was the mere weight of evidence, unless there is a total lack of evidence upon some point indispensably necessary to a recovery, or unless the verdict is clearly and palpably contrary to the weight of evidence. (Drennen vs. Brown, 5 Eng. Rep. 138.) There is no other question presented by the record in this case, and as the testimony of several of the witnesses tended to prove the liability of the appellant, while others tended to disprove sack liability, under tke eireumstatences the jury were tke exclusive judges of the evidence; and whilst we might have found differently from the evidence presented upon the record, the jury with the advantages of the witnesses before them, in view of their credibility and the weight to be given to each may have decided correctly. Let the judgment of the circuit court be affirmed with costs.